DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-20 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on August 10, 2021, is acknowledged. 

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-3, 5-11, and 15-17, and the species (B), amino acid mutation at position 10, in the reply filed on August 10, 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 has been amended to recite “said at least one amino acid substitution being a surface residue” and the reference of Ario et al. (EP 0811687 A2; cited on the IDS filed on March 25, 2020; hereafter “Ario”) does not teach or suggest a substitution at a surface residue. According to the applicant, since the shared same or corresponding technical feature among the claimed inventions is a contribution over the prior art, there is unity of invention among Groups I-III and the restriction requirement among Groups I-III should be withdrawn. 
The applicant’s argument is not found persuasive. According to the instant specification, residue 121 of SEQ ID NO: 1 is a surface residue (paragraph [0019]) and Ario discloses a C-terminally truncated guinea pig L-asparaginase that has at least 85% sequence identity to SEQ ID NO: 1 of this application and has a substitution of serine not a contribution over the prior art and the inventions of Groups I-III lack unity of invention. 
Regarding the requirement for an election of species, as noted in the previous Office communication, each of the species of (A) to (RR) is considered to represent a different technical feature and thus, the species of (A) to (RR) do not share the same or corresponding technical feature. Moreover, the species do not make a contribution over the prior art. The shared same or corresponding technical feature among the species of (A) to (RR) is a C-terminally truncated Guinea pig L-Asparaginase (GpA) variant sharing at least 85% sequence identity with residues 1 to 359 of SEQ ID NO:1, wherein said C-terminally truncated GpA variant comprises at least one amino acid substitution relative to SEQ ID NO:1, said at least one amino acid substitution being a surface residue, which does not make a contribution over the prior art in view of Ario. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 10, 2021.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim. 
Claims 1-3, 5, 6, 8-11, and 15-17 are being examined on the merits with claims 5 and 6 being examined only to the extent these claims read on the elected subject matter.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/046196, filed on August 10, 2018, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional applications 62/544,396 and 62/544,411, both filed on August 11, 2017.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Regarding claim 1, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “at least 85% sequence identity with residues 1 to 359 of SEQ ID NO:1”.
Regarding claim 2, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the C-terminal truncation is at a position between 359 and 396 of SEQ ID NO:1”.
Regarding claim 3, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the C-terminal truncation is at position 369 of SEQ ID NO:1”.
Regarding claim 5, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the at least one amino acid substitution relative to SEQ ID NO:1 is at position 7, 10, 23, 25, 48, 49, 52, 53, 54, 57, 58, 59, 60, 62, 92, 98, 101, 106, 108, 121, 122, 134, 147, 193, 198, 217, 233, 236, 237, 250, 257, 281, 301, 311, 340, 344, 360, 362, 363, 364, 365, 366, 367, or 368, or a combination thereof”.
Regarding claim 6, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the at least one amino acid substitution relative to SEQ ID NO:1 is S7P, H10R, Q23R, K25E, K48E, Q52R, Q54R, P57S, D58E, H59D, A60T, A62V, D91A, D92E, K98Q, E101K, Q108H, S121F, G122A, H134Q, R147H, K193R, C198A, C198S, C198V, D217E, N233S, H236Q, S250A, Q288E, 
Regarding claim 8, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the variant has a catalytic activity equal to or greater than wild-type GpA”.
Regarding claim 10, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “comprising three tandem soluble domains of TRAIL”.
Regarding claim 11, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the soluble domains of TRAIL comprise residues 115-281 of human TRAIL”.
Regarding claim 16, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “comprising a stable form of TRAIL”.
Regarding claim 17, the disclosures of the prior-filed provisional applications fail to provide adequate support for the limitation “the stable form of TRAIL comprises the FOLDON sequence GYIPEAPRDGQAYVRKDGEWVLLSTFL (SEQ ID NO:85)”.
In the event the examiner has overlooked descriptive support for the noted limitations, the applicant is requested to specifically identify descriptive support in the disclosure(s) of the prior-filed provisional application(s). 

Information Disclosure Statement


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 6, 8-11, and 15-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, claim 1 (claims 2, 3, 5, 6, 8-11, and 15-17 dependent therefrom) is drawn to a C-terminally truncated Guinea pig L-Asparaginase (GpA) variant sharing at least 85% sequence identity with residues 1 to 359 of SEQ ID NO:1, wherein said C-terminally truncated GpA variant comprises at least one amino acid substitution relative to SEQ ID NO:1, said at least one amino acid substitution being a surface residue. 
m for Asn, and lacks L-glutaminase activity”. 
Further according to the specification at paragraph [0016], "’Truncated GpA’ refers to a GpA wherein all or a portion of the approximately 206 C-terminal amino acid residues have been removed. In certain embodiments, a truncated GpA protein retains the N-terminal 359 amino acid residue catalytic domain”.
Further according to the specification at paragraph [0018], “The term ‘surface residue’ refers to a residue located on a surface of a protein”. 
The claims, when interpreted in light of the specification, are drawn to or recite a genus of C-terminally truncated GpA variants sharing at least 85% sequence identity with residues 1 to 359 of SEQ ID NO:1, wherein said C-terminally truncated GpA variants comprise at least one amino acid substitution relative to SEQ ID NO:1, said at least one amino acid substitution being a surface residue, wherein the GpA variants exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. 
Regarding claims 1-3, 8-11, and 15-17, the one or more surface residue substitution(s) is/are unlimited.
Regarding claim 5, while claim 5 limits the position(s) of the surface residue substitution(s), the amino acid(s) of the substitution(s) is/are unlimited and the claim encompasses any single or combination of substitutions. 
Regarding claim 6, while claim 6 limits the position(s) and amino acid(s) of the surface residue substitution(s), the claim encompasses any single substitution or combination of substitutions. 
m for Asn, and lack L-glutaminase activity: a GpA variant comprising the amino acid sequence of SEQ ID NO: 45-51, 54-65, and 86 (see Tables 7, 9, and 11 at pp. 46, 48, and 51, respectively, of the specification). 
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with surface residue substitution is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Regarding C-terminal truncation of GpA, the specification discloses that “…the 359 amino acid residue N-terminal catalytic domain could be expressed with a SUMO tag and retained wild-type activity”, however, “upon removal of the SUMO tag, the protein became unstable” and “Extending the truncation to residue 369 provided both a stable and active enzyme” (specification at paragraph [0011]). As such, one of skill in the art would recognize a high level of unpredictability in C-terminally truncating a m for Asn, and lack L-glutaminase activity.
Regarding substitution at a surface residue of GpA, it is noted that with the exception of SEQ ID NO: 51, the disclosed representative species require a combination of surface substitutions. In this case, other than SEQ ID NO: 51 with a single C198A substitution in the GpA369 C-terminal truncated sequence, there is no evidence of record of GpA variants having a single substitution of a surface residue with any amino acid or subcombination of substitutions of surface residues that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. In this regard, the reference of Rigouin et al. (Sci. Reports 7:10224, 2017; cited on Form PTO-892) discloses that “it seems that multiple gpASNase1 residues (especially in regions #1 and #2) will need to be retained in order to maintain the required low Asn Km property”. As such, one of skill in the art would recognize a high level of unpredictability in making a surface residue substitution to achieve GpA variants that are more humanized and/or allow attachment of PEG with an expectation that the resulting GpA variants exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity.
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of claimed GpA variants. Other than the above-noted representative species, the specification fails to describe any other modifications that can be made to a surface residue or residues of GpA that result in GpA variants that exhibit L-asparaginase activity, have a low Km for Asn, and lack L-glutaminase activity. In this case, other than the disclosure of the m for Asn, and the absence of L-glutaminase activity. In view of the high unpredictability of amino acid modification of surface residues and C-terminal truncation, because only a relative few representative species are disclosed among a widely variant genus, and because the disclosure fails to describe the common attributes or characteristics of the genus of recited GpA variants that correlate with L-asparaginase activity, a low Km for Asn, and the absence of L-glutaminase activity, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ario (supra). 

Claim 15 is drawn to a pharmaceutical composition comprising the truncated GpA variant of claim 1 and a pharmaceutically acceptable excipient.
Regarding claims 1, 2, 5, and 6, Ario discloses a guinea pig L-asparaginase (SEQ ID NO: 4 of Ario) with truncation of residues 364-565 of SEQ ID NO: 1 of this application. SEQ ID NO: 4 of Ario has at least 85% sequence identity to SEQ ID NO: 1 of this application and has substitution of serine with phenylalanine at the position corresponding to amino acid 121 of SEQ ID NO: 1 (see the attached Appendix).
Regarding claim 8, Ario does not expressly disclose the L-asparaginase of SEQ ID NO: 4 has a catalytic activity equal to or greater than wild-type GpA. However, given that the structure of Ario’s L-asparaginase of SEQ ID NO: 4 is encompassed by claim 1, it is presumed that Ario’s L-asparaginase of SEQ ID NO: 4 has a catalytic activity equal to or greater than wild-type GpA. See MPEP 2112.01. 
Regarding claim 15, Ario discloses the L-asparaginase of SEQ ID NO: 4 can be processed into a composition with a physiologically-acceptable excipient (p. 25, lines 14-15) for the treatment of diseases caused by tumor cells (p. 25, lines 3-10). 
Therefore, Ario anticipates claims 1, 2, 5, 6, 8, and 15. 
It is noted that the instant rejection is directed to the non-elected species (T), amino acid mutation at position 121. However, the non-elected species (T) has yet to be . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ario (supra) in view of Terpe, K. (Appl. Microbiol. Biotechnol. 60:523-533, 2003; cited on Form PTO-892; hereafter “Terpe”).
Claim 9 is drawn to the truncated GpA variant of claim 1, further comprising a histidine tag, a SUMO tag, an albumin-binding domain, or a combination thereof.
The relevant disclosures of Ario as applied to claims 1, 2, 5, 6, 8, and 15 are set forth above. 
Ario does not teach or suggest a histidine tag.
The reference of Terpe teaches the addition of a His-tag to the N-terminus of a protein for affinity purification (p. 524, column 2 to p. 525, column 2). According to Terpe, the His-tag rarely affects the protein activity (p. 525, column 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ario and Terpe to include a His-tag at the N-terminus of Ario’s L-asparaginase. One would have been .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ario (supra) in view of Hill et al. (US 2015/0337027 A1; cited on the IDS filed on March 25, 2020; hereafter “Hill”). 
Claims 10 and 11 are drawn to the truncated GpA variant of claim 1, further comprising three tandem soluble domains of TRAIL.
The relevant disclosures of Ario as applied to claims 1, 2, 5, 6, 8, and 15 are set forth above. 
Ario does not teach or suggest three tandem soluble domains of TRAIL.
Regarding claim 10, the reference of Hill teaches a single-chain TRAIL receptor agonist protein comprising three soluble TRAIL domains (paragraphs [0012] and [0029]). Hill teaches the TRAIL receptor agonist protein can be fused to another protein (paragraph [0014]) and can be used in combination with L-asparaginase for treatment of tumors (claim 16).
Regarding claim 11, Hill teaches the soluble TRAIL domains comprise the sequence of wild-type human TRAIL of SEQ ID NO: 1, which comprises residues 115-281 of human TRAIL (Table 1, paragraphs [0068] and [0082]). 
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ario (supra) in view of 
Vundavalli et al. (WO 2012/170640 A1; cited on the IDS filed on March 25, 2020; hereafter “Vundavalli”), 
Kouno et al. (J. Invest. Dermatol. 133:2212-2220, 2013; cited on the IDS filed on March 25, 2020; hereafter “Kouno”), and 
Meier et al. (J. Mol. Biol. 344:1051-1069, 2004; cited on Form PTO-892; hereafter “Meier”). 
Claims 16 and 17 are drawn to the pharmaceutical composition of claim 15, further comprising a stable form of TRAIL.
The relevant disclosures of Ario as applied to claims 1, 2, 5, 6, 8, and 15 are set forth above. 
Ario does not teach or suggest a stable form of TRAIL.

The reference of Kouno teaches that TRAIL inhibits activated lymphocytes and causes apoptosis of hyperproliferative ketatinocytes (Abstract). Kouno teaches that the biologically active form of TRAIL is a timer (Abstract) and teaches that enforced trimerization with a potent trimerization domain is thought to preserve the stability and activity of TRAIL (p. 2216, column 1). Kouno teaches foldon as a potent TRAIL trimerization domain and the addition of foldon to the N-terminus of TRAIL allows TRAIL trimers to maintain trimer formation for at least 48 hours, while in the absence of foldon, the TRAIL trimer is gradually lost (p. 2216, columns 1 and 2). The reference of Meier teaches the sequence of foldon (p. 1052, Figure 1D), which comprises the sequence GYIPEAPRDGQAYVRKDGEWVLLSTFL.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ario, Vundavalli, Kuono, and Meier to include Kuono’s stable TRAIL trimer in the composition of Ario. One would have been motivated to and would have had a reasonable expectation of success to do this because Ario teaches the composition is used to treat tumors, Vundavalli teaches that a combination of TRAIL agonist and asparaginase showed a synergistic effect against tumor cells, and Kuono teaches TRAIL is active as a trimer and teaches that N-terminal addition of foldon yields a stable, biologically active form of TRAIL. Therefore, 

Conclusion
Status of the claims:
Claims 1-3 and 5-20 are pending.
Claims 7, 12-14, and 18-20 are withdrawn from consideration.
Claims 1-3, 5, 6, 8-11, and 15-17 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX

AAW47408
ID   AAW47408 standard; protein; 363 AA.
XX
AC   AAW47408;
XX
DT   05-JUN-1998  (first entry)
XX
DE   Wild type guinea pig L-asparaginase homologue.
XX
KW   L-asparaginase; homologue; treatment; malignant tumour; leukaemia;
KW   lymphoma; guinea pig.
XX
OS   Cavia sp.
OS   Synthetic.
XX
CC PN   EP811687-A2.
XX
CC PD   10-DEC-1997.
XX
CC PF   06-JUN-1997;   97EP-00303896.
XX
PR   07-JUN-1996;   96JP-00168172.
XX
CC PA   (HAYB ) HAYASHIBARA SEIBUTSU KAGAKU.
XX
CC PI   Ario T,  Taniai M,  Yamamoto K,  Kurimoto M;
XX
DR   WPI; 1998-020950/03.
DR   N-PSDB; AAV15789.
XX
CC PT   Mammalian L-asparaginase polypeptide - useful for treating cancer.
XX
CC PS   Claim 4; Page 48-49; 73pp; English.
XX
CC   The present sequence is a homologue of the wild type guinea pig L-
CC   asparaginase. A mammalian polypeptide having L-asparaginase activity, can
CC   be used to treat malignant tumours, leukaemia and lymphoma
XX
SQ   Sequence 363 AA;

  Query Match             99.4%;  Score 1829;  DB 1;  Length 363;
  Best Local Similarity   99.4%;  
  Matches  357;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 MARASGSERHLLLIYTGGTLGMQSKGGVLVPGPGLVTLLRTLPMFHDKEFAQAQGLPDHA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MARASGSERHLLLIYTGGTLGMQSKGGVLVPGPGLVTLLRTLPMFHDKEFAQAQGLPDHA 60

Qy         61 LALPPASHGPRVLYTVLECQPLLDSSDMTIDDWIRIAKIIERHYEQYQGFVVIHGTDTMA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 LALPPASHGPRVLYTVLECQPLLDSSDMTIDDWIRIAKIIERHYEQYQGFVVIHGTDTMA 120

Qy        121 SGASMLSFMLENLHKPVILTGAQVPIRVLWNDARENLLGALLVAGQYIIPEVCLFMNSQL 180
               |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FGASMLSFMLENLHKPVILTGAQVPIRVLWNDARENLLGALLVAGQYIIPEVCLFMNSQL 180

Qy        181 FRGNRVTKVDSQKFEAFCSPNLSPLATVGADVTIAWDLVRKVKWKDPLVVHSNMEHDVAL 240
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db        181 FRGNRVTKVDSQKFEAFCSPNLSPLATVGADVTIAWDLVRKVNWKDPLVVHSNMEHDVAL 240

Qy        241 LRLYPGIPASLVRAFLQPPLKGVVLETFGSGNGPSKPDLLQELRAAAQRGLIMVNCSQCL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LRLYPGIPASLVRAFLQPPLKGVVLETFGSGNGPSKPDLLQELRAAAQRGLIMVNCSQCL 300

Qy        301 RGSVTPGYATSLAGANIVSGLDMTSEAALAKLSYVLGLPELSLERRQELLAKDLRGEMT 359
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RGSVTPGYATSLAGANIVSGLDMTSEAALAKLSYVLGLPELSLERRQELLAKDLRGEMT 359